PER CURIAM.
Defendant, who waived his right to a jury trial, was found guilty by a district court judge of a charge of felonious theft by check, Minn.St. 609.52, subd. 2(3)(a). The court sentenced defendant to 6 months in the workhouse but stayed execution and placed defendant on 2 years’ probation on condition that defendant participate in a community mental health treatment program recommended by his probation officer. Defendant’s contention on appeal from judgment of conviction is that there was as a matter of law insufficient evidence of guilt. There is no merit to this contention.
Affirmed.